DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WYMAN (US 10252360 B2).
As to claim 1, WYMAN teaches a method for grinding a bevel gear (Col. 1, Lines 49-50 teach the grinding of a bevel gear.) comprising: clamping a bevel gear workpiece to be ground on a workpiece spindle of a bevel gear grinding machine (Col. 5, Lines 47-48 teach the fastening of a bevel gear (1) to a spindle (102).  See Figure 11); performing a first grinding of concave and convex tooth flanks of the bevel gear with a first grinding tool located on a first tool spindle of the bevel gear grinding machine (Figure 11 teaches a first grinding tool (20) on a first tool spindle (101).  Col. 1, Lines 55-57 teach a step of machining the gear with this first grinding tool.); and performing a fine grinding of the tooth flanks of the bevel gear with a second grinding tool located on a second tool spindle of the bevel gear grinding machine; (Col. 1, Lines 57-60 teach grinding the bevel gear (1) with the second machine tool (10).  Figure 11 teaches the second machining tool (10) and the second spindle (103).) wherein a respective concave tooth flank extends from a tip edge of a tooth tip of a tooth of the bevel gear to a tooth root of the tooth; and wherein a respective convex tooth flank extends from a tip edge of a tooth tip of a tooth of the bevel gear to a tooth root of the tooth. (Applicant’s concave and convex tooth flanks are represented in Figure 2B as item 16 (concave) and item 18 (convex).  Figure 7A of WYMAN teaches a bevel gear with the same concave and convex tooth flanks that is being ground by a tool (20) that matches the contour of the flank.)

As to claim 10, WYMAN teaches the method according to claim 1, wherein the step of performing the first grinding defines a completing or a semi-completing process; and the step of performing the fine grinding defines a completing or a semi-completing process. (Col. 1, Lines 55-60 teach that a first grinding is a semi-completing step, in that there are steps afterward, and the fine grinding is a completing step, in that there are no steps afterward.)

As to claim 13, WYMAN teaches the method according to claim 1, wherein: the first grinding tool defines a cup grinding wheel configured to machine the bevel gear (Col. 4, Lines 58-60 teach the first grinding tool (20) is a cup shape.); and the second grinding tool defines a cup grinding wheel configured to machine the bevel gear. (Col. 6, Lines 49-50 teach the second grinding tool (10) is a cup shape.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WYMAN (US 10252360 B2), as applied in claim 1, in view of WEPPELMANN (US 20140308877 A1), further in view of GEISER (US 20120258647 A1).
¶0019 of the published application (US20210078090A1) describes the first grinding as rough grinding, the second grinding as finish grinding, and the fine grinding as polishing grinding.
As to claim 2, WYMAN teaches the method according to claim 1, wherein a workpiece is rough machined then fine machined.  (Col. 1, Lines 55-60) WYMAN also discloses “intermediate steps” (Col. 5, Lines 64-67) in between the two machining steps, and a dressing tool used for dressing the machining tools multiple times. (Col. 7, Lines 9-10)(Figure 10, Item 50).
WYMAN does not explicitly disclose (i) after performing the first grinding and before performing the fine grinding, performing a second grinding of the tooth flanks of the bevel gear. 
However, WEPPELMANN teaches (i) after performing the first grinding and before performing the fine grinding, performing a second grinding of the tooth flanks of the bevel gear. (Figure 1 teaches a grinding wheel (0) that is used for grinding a workpiece (2).  Items 3 and 4 are dressing devices, similar to the dressing device (50) of WYMAN. ¶0017-0018 teach the first and second grinding operations performed are a roughing and a finishing grinding. ¶0035 teaches the dressing of the tool for the first operation, then dressing of the tool for the second operation.  ¶0030 teaches a dressing tool can have both the rough and finish dressing zones on one tool.)
One of ordinary skill in the art would have been motivated to apply the first/second grinding and dressing steps of WEPPELMANN to the bevel gear grinding method of WYMAN in order to reduce wear on the dressing tool and achieve a desired grinding surface topology for finish-grinding (¶0052) and to lengthen the operating life of dressing tools (¶0009) by separating the rough and fine dressing areas of the tool.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the first/second grinding and dressing steps of WEPPELMANN to the bevel gear grinding method of WYMAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
WYMAN in view of WEPPELMANN does not explicitly disclose (ii) after performing the first grinding and before performing the fine grinding, dressing the second grinding tool and generating thereby a dressed grinding tool topography of the second grinding tool adapted for said fine grinding.  WYMAN (Figure 10) does teach a dressing tool (50) that is capable of dressing a second grinding tool (10).  The method of WEPPELMANN does teach dressing after performing a first machining process. (¶0035 teaches the dressing of the tool for the first operation, then dressing of the tool for the second operation.)
However, GEISER teaches (ii) after performing the first grinding and before performing the fine grinding, dressing the second grinding tool and generating thereby (¶0031 teaches one head is used for roughing (first grinding) while the other is used for smoothing (interpreted as fine grinding or polishing of the workpiece). ¶0030 teaches the heads are used alternately.  ¶0032 teaches that after the first head begins performing the first grinding, the second head is dressed.  Examiner notes that the claim does not require the grinding to be completed or finished before the dressing of the second grinding tool.)
One of ordinary skill would have been motivated to apply the known dressing of the grinding tool technique of GEISER to the second machining head machining method of WYMAN in order to prepare different dressing profiles on the grinding tool in dependence on the operating mode of the machine (GEISER ¶0059) and provide a surface on the second grinding tool of WYMAN that is used for smoothing a workpiece (GEISER ¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dressing of the grinding tool technique of GEISER to the second machining head machining method of WYMAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 2, further including dressing the first grinding tool after (WEPPELMANN, which is relied upon for the dressing steps on the first grinding tool of WYMAN, teaches dressing in two operations for dressing two separate grinding zones ¶0010.  ¶0023 teaches the first dressing zone is for rough dressing/the rough grinding zone while the second dressing zone is for finish dressing/the finish grinding zone.  ¶0035 teaches the dressing of the tool for the first operation, then dressing of the tool for the second operation. ¶0015 teaches different topographies are generated by the two separate grinding operations.)

As to claim 4, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 3, further including dressing the first grinding tool before performing the first grinding and generating thereby a dressed grinding tool topography of the first grinding tool adapted for said first grinding, wherein the dressed grinding tool topography adapted for said first grinding is different from the dressed grinding tool topography adapted for said second grinding. (WEPPELMANN, which is relied upon for the dressing steps on the first grinding tool of WYMAN, teaches dressing in two operations for dressing two separate grinding zones ¶0010.  ¶0023 teaches the first dressing zone is for rough dressing/the rough grinding zone while the second dressing zone is for finish dressing/the finish grinding zone.  ¶0035 teaches the dressing of the tool for the first operation, then dressing of the tool for the second operation. ¶0015 teaches different topographies are generated by the two separate grinding operations.)

As to claim 5, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 4, including performing the step of dressing the first tool before performing the first grinding at a higher or lower relative speed between a dressing tool and the first grinding tool compared to the during the step of dressing the first dressing tool after performing the first grinding and before performing the second grinding. (WEPPELMANN, which is relied upon for the dressing of the first grinding tool of WYMAN, teaches two different speed ratios in the two dressing operations. ¶0026)

As to claim 7, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 2, wherein the first and second grindings are performed with the same or different process parameters.  (WEPPELMANN, which is relied upon for the first and second grindings using the device of WYMAN, teaches that the rate of material removal is different between the first and second grindings in ¶0003.  This rate of removal can be attributed to an increased rotational speed of the rough grinding compared to the finish grinding.)

As to claim 11, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 1, wherein the first grinding tool includes a first abrasive grain and the second grinding tool includes a second abrasive grain that differs from the first abrasive grain by grain size and/or grain material. (GEISER ¶0031 teaches the tools differ in grain size.)

As to claim 12, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 7, wherein the process parameters are the rotational speed or the rolling speed. (WEPPELMANN, which is relied upon for the first and second grindings using the device of WYMAN, teaches that the rate of material removal is different between the first and second grindings in ¶0003.  This rate of removal can be attributed to an increased rotational speed of the rough grinding compared to the finish grinding.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WYMAN (US 10252360 B2) in view of WEPPELMANN (US 20140308877 A1) and GEISER (US 20120258647 A1), as applied in claim 4, further in view of WIENER (US 4765095).
As to claim 6, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 4, wherein a first grinding tool is dressed in a first and second dressing operation where the shape of the grinding tool is different after each. (WEPPELMANN, which is relied upon for the dressing steps on the first grinding tool of WYMAN, teaches dressing in two operations for dressing two separate grinding zones ¶0010.  ¶0023 teaches the first dressing zone is for rough dressing/the rough grinding zone while the second dressing zone is for finish dressing/the finish grinding zone.  ¶0035 teaches the dressing of the tool for the first operation, then dressing of the tool for the second operation. ¶0015 teaches different topographies are generated by the two separate grinding operations.)
WYMAN in view of WEPPELMANN and GEISER does not explicitly disclose the movement of the dressing device, specifically wherein the step of dressing the first grinding tool before performing the first grinding comprises an eccentric movement between a dressing tool and the first grinding tool, and the step of dressing the first grinding tool after performing the first grinding and before performing the second grinding either (a) does not include eccentric movement or (b) includes a second eccentric movement different from the eccentric movement, or the step of dressing the first grinding tool after performing the first grinding and before performing the second grinding comprises an eccentric movement between a dressing tool and the first grinding tool, and the step of dressing the first grinding tool before performing the first grinding either (a) does not include eccentric movement or (b) includes a second eccentric movement different from the eccentric movement.
However, WEINER teaches dressing of a grinding tool with a dressing device that moves eccentrically with respect to the tool. (Figure 6 teaches a tool (5) and a truing tool (26) that moves eccentrically (Δe) during the dressing.)
Due to the topography of the grinding tool of WEPPELLMAN being different between the first and second grinding operation, the method of dressing the tool is interpreted as a different movement pattern for each.
Thus, Examiner is of the opinion that combining the eccentric dressing tool movement of WEINER to the dressing tool movement of WEPPELLMAN results in two 
One of ordinary skill in the art would have been motivated to apply the known dressing tool eccentric movement technique of WEINER to the dressing method of WEPPELLMAN in order to create a grinding wheel with a front edge having a contour corresponding to the front edge of the truing tool, so that the tooth base of the bevel gear being ground is assured. (WEINER Col. 6, Lines 49-53)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known dressing tool eccentric movement technique of WEINER to the dressing method of WEPPELLMAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WYMAN (US 10252360 B2).
As to claim 8, WYMAN teaches the method according to claim 1, wherein a tolerance/allowance is taught for tooth geometry. (See Col. 1, Lines 40-45)
WYMAN does not explicitly disclose (i) before said fine grinding, each of said tooth flanks defines an allowance for a nominal geometry thereof to be produced of about 0.01 mm up to and including about 0.02 mm; and/or (ii) after said fine grinding, said tooth flanks define a surface roughness Ra of about 1.6 μm or less.
Thus, the allowance is a known result effective variable because it achieves the result of reducing the number of passes required in the fine grinding step which is directly tied to process efficiency. There is prima facie motivation to optimize a result effective variable. As such, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have selected an allowance from the claims range of 0.01mm to 0.02mm depending on the desired process speed for the specific application since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II B and In re Aller, 105 USPQ 223.
Additionally, the surface roughness is a known result effective variable because it achieves the result of ensuring smooth tooth surfaces which is directly tied to correct gear meshing and noise reduction. There is prima facie motivation to optimize a result effective variable. As such, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have selected a surface roughness from the claimed range of 1.6 μm to 0.0 μm depending on the desired gear meshing for the specific application since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II B and In re Aller, 105 USPQ 223.

As to claim 9
WYMAN does not explicitly disclose that the Ra is about 0.7 μm or less.
As stated above, the surface roughness is a known result effective variable because it achieves the result of ensuring smooth tooth surfaces which is directly tied to correct gear meshing and noise reduction. There is prima facie motivation to optimize a result effective variable. As such, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have selected a surface roughness from the claimed range of 0.7 μm to 0.0 μm depending on the desired gear meshing for the specific application since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II B and In re Aller, 105 USPQ 223.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WYMAN (US 10252360 B2), as applied in claim 1 above, further in view of TAKESHI (JPH 07276138 A). 
As to claim 8, WYMAN teaches the method according to claim 1, wherein a tolerance/allowance is taught for tooth geometry. (See Col. 1, Lines 40-45)
WYMAN does not explicitly disclose (i) before said fine grinding, each of said tooth flanks defines an allowance for a nominal geometry thereof to be produced of about 0.01 mm up to and including about 0.02 mm; and/or (ii) after said fine grinding, said tooth flanks define a surface roughness Ra of about 1.6 μm or less.
However, TAKESHI (¶0001 teaches the invention pertains to method of lapping a gear that smooths meshing with another gear. ¶0011 teaches the process involves an initial rough machining, then a finish machining (interpreted as analogous to fine grinding because it is used to generate a desired surface roughness).) teaches (i) before said fine grinding, each of said tooth flanks defines an allowance for a nominal geometry thereof to be produced of about 0.01 mm up to and including about 0.02 mm (¶0016 teaches the machining allowance of 0.02mm.  ¶0015 teaches the machining allowance for the finishing process is small and thus results in a good surface roughness.) ; and/or (ii) after said fine grinding, said tooth flanks define a surface roughness Ra of about 1.6 μm or less. (¶0016 teaches the surface roughness is 7 μm.)
One of ordinary skill in the art would have been motivated to apply the known process parameters of TAKESHI to the gear grinding method of WYMAN in order to obtain a good surface roughness with a shorter number of swings (TAKESHI ¶0018) that results in a shortened cycle time.  One of ordinary skill would have been motivated to apply the known surface roughness machining technique of TAKESHI with the gear grinding method of WYMAN in order to provide a gear that has good meshing capabilities and reduce gear noise when in use.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known process parameters of TAKESHI to the gear grinding method of WYMAN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, WYMAN in view of TAKESHI teaches the method according to claim 8, wherein said surface roughness Ra is about 0.7 μm or less. (TAKESHI, ¶0016 teaches the surface roughness is 7 μm.)

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over WYMAN (US 10252360 B2) in view of WEPPELMANN (US 20140308877 A1) and GEISER (US 20120258647 A1), as applied in claim 7, further in view of WIENER (US 6033287).
As to claim 12, WYMAN in view of WEPPELMANN and GEISER teaches the method according to claim 7, wherein the first and second grindings are performed with same or different process parameters. (WEPPELMANN, which is relied upon for the first and second grindings using the device of WYMAN, teaches that the rate of material removal is different between the first and second grindings in ¶0003.  This rate of removal can be attributed to an increased rotational speed of the rough grinding compared to the finish grinding.)
WYMAN in view of WEPPELMANN and GEISER does not explicitly disclose that the differing process parameters are the rotational speed or rolling speed.
However, WEINER teaches the rough grinding is at a higher rotating speed than the honing process. (Col. 5, Lines 25-31) WEINER also discloses a similar cup grinding disk (Col. 5, Line 25) to form bevel gears (Col. 5, Line 16)
One of ordinary skill in the art would have been motivated to apply the known rotational speed different technique of WEINER to the first/second grinding method of WEPPELMANN in order to perform two kinematically completely different processing methods on one and the same machine. (WIENER, Col. 5, Lines 34-36)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known rotational speed different technique of WEINER to the first/second grinding method of WEPPELMANN because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Response to Arguments
Applicant’s arguments, see remarks, filed 20 December 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102 using GEISER and BUCKSCH have been fully considered and are persuasive.  The rejections of claim 1 using GEISER and BUCKSCH has been withdrawn. 
GEISER and BUCKSCH do not teach the newly amended limitations of claim 1.
Applicant's arguments filed 20 December 2021 with respect to the 102 rejection of claims 1 and 10 user WYMAN have been fully considered but they are not persuasive.
Applicant argues that WYMAN does not teach the concave and convex tooth flanks as claimed and relies upon Figure 4 of WYMAN.
Examiner respectfully asserts that Figure 4 of WYMAN is not relied upon for the rejection presented above.  Figure 7A of WYMAN appears to show the same convex and concave flanks as applicant’s Figure 2B.  Further WYMAN Col. 4 Lines 44-45 recite that this is a “further” bevel gear, such that it is different from the embodiment of Figure 4.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 February 2022